DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 12, the claim recites the limitation “the composite material” in clause (iii).  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 18, the claim recites the limitation “each hexagonal cell.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (WO 2014/009625 A1) in view of Lanclos (US 6,393,789), Heard (US 4,753,053), and Plibrico (AT 374917).
With respect to claims 12-22, Simon discloses a process for producing an anti-erosion coating on an internal or external wall of a fluid catalytic cracking unit (thus including a positioning process).  Simon discloses a metallic wall comprising an anti-erosion coating and also a fluid catalytic cracking unit having such a wall.  The process comprises the shaping of a metallic anchoring structure so as to comprise cells, fixing, or fastening the structure to the wall and inserting a composite material in the cells.  The metallic anchoring structure is formed by joining a plurality of strips in pairs so as to form open cells between each adjacent pair of strips.  Each of the strips has an upper and a lower longitudinal edge.  The upper longitudinal edge of the strip may have different heights (see Simon, Abstract; page 3, line 4 – page 4, line 3; page 6, line 4 – page 9, line 24; page 10, line 18 – page 12, line 21; page 12, line 25 – page 13, line 14; page 16, line 35 – page 21, line 23; claims 1-17; and Figs. 1-6)

However, the use of fastening tabs which are integral to the strips forming the anchoring structures is known in the art.  Specifically, Lanclos and Heard disclose anchoring structures and anti-erosion coatings on walls of units used in petrochemical processes and/or processes carried out at high temperature.  The structures according to Lanclos and Heard comprise fastening tabs to aid the welding and to allow passage of the composite material under the structure.  Lanclos and Heard clearly disclose that the corrosion is reduced and that improved processes and devices are obtained (see Lanclos, Abstract; column 1, lines 13-26; column 2, lines 55-65; column 3, line 37 – column 5, line 10; column 5, lines 20-30; column 6, lines 18-30; claims 1-10; and Figs. 1-8) (see Heard, Abstract; column 1, lines 12-15; column 1, line 65 – column 2, line 27; column 2, line 41 – column 3, line 2; column 4, lines 35-57; claims 1-9; and Figs. 1-4).  
In addition, Plibrico discloses a petrochemical processing unit comprising a metallic wall.  The wall comprises an open cell structure which is welded to the wall.  The cells of the structure are filled with composite material.  The metallic anchoring structure is formed by joining a plurality of strips in pairs so as to form open cells between each adjacent pair of strips.  Each of the strips has an upper and a lower longitudinal edge.  The lower edge is welded to the wall via spacing elements.  (see Plibrico, page 2, lines 1-11; page 3, lines 14-25; claims 1-3; and Figs. 1-3).
Therefore, in view of Lanclos, Heard, and Plibrico, the person having ordinary skill in the art would have been motivated to modify Simon to provide weldable fastening tabs 
Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the process of Simon as described above because Simon, Lanclos, Heard, and Plibrico are all directed to specific arrangements to be used in petrochemical and/or high temperature processes, including fluid catalytic cracking units.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 

/Randy Boyer/
Primary Examiner, Art Unit 1771